Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 1 of 27 PageID #: 1




PELTON GRAHAM LLC
Brent E. Pelton (BP 1055)
Taylor B. Graham (TG 9607)
111 Broadway, Suite 1503
New York, NY 10006
Telephone: (212) 385-9700
www.peltongraham.com

Attorneys for Plaintiff and the putative
FLSA Collective and Class


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

 JOSE AGUILAR-PLATON, Individually
 and on Behalf of All Others Similarly
 Situated,

                           Plaintiff,
                                                            CLASS & COLLECTIVE
 -against-                                                   ACTION COMPLAINT


 FG DINER INC. d/b/a TRIPLE CROWN
 DINER, ATHANASIOS FATSIS, and                                    Jury Trial Demanded
 ANDRE GOUNARIS, Jointly and
 Severally,

                           Defendants.



       Plaintiff Jose Aguilar-Platon (the “Plaintiff”), individually and on behalf of all others

similarly situated, as class representative, upon personal knowledge as to himself and upon

information and belief as to other matters, alleges as follows:




                                                 1
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 2 of 27 PageID #: 2




                                  NATURE OF THE ACTION

        1.    Plaintiff is a former busser at Defendants’ diner, located in Queens, New York. For

his work, during the relevant time period, Plaintiff was not paid minimum wage for all hours

worked and was not paid overtime premiums for hours worked over forty (40) in a given

workweek.

        2.    Plaintiff brings this action to recover unpaid minimum wage and overtime premium

pay owed to him pursuant to both the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et

seq. and the New York Labor Law (“NYLL”), §§ 650 et seq. Plaintiff also brings claims for unpaid

spread of hours premiums, and for failure to provide proper wage notices and wage statements

pursuant to NYLL §§ 190 et seq. and the supporting regulations.

        3.    Plaintiff brings the above FLSA claims on behalf of himself and all other similarly

situated employees of Defendants and his NYLL claims on behalf of himself and a Federal Rule

of Civil Procedure 23 class of all non-management employees working for Defendants in New

York.

        4.    Plaintiff’s work hours were reduced substantially after Plaintiff issued through

counsel to Defendants a letter demand for payment of back wages. Plaintiff therefore also brings

individual claims for retaliation under § 215(a)(3) of the FLSA and § 215 of the NYLL.

                                  JURISDICTION AND VENUE

        5.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§

1331, 1337, and 1343, and supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA

pursuant to 29 U.S.C. § 216(b).

                                               2
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 3 of 27 PageID #: 3




        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendants’

business is located in this district and a substantial part of the events or omissions giving rise to

the claims occurred in this district.

        7.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                         THE PARTIES

Plaintiff:

        8.      Plaintiff Jose Aguilar-Platon (“Aguilar”) was, at all relevant times, an adult

individual residing in Queens County, New York.

        9.      Throughout the relevant time period, Plaintiff performed work for Defendants at

Triple Crown Diner, located at 248-27 Jericho Turnpike, Bellerose, New York 11426.

        10.     Plaintiff consents in writing to be party to this action, pursuant to 29 U.S.C. §

216(b), and his consent form is attached hereto.

Defendants:

        11.     FG Diner, Inc. is an active New York Corporation doing business as “Triple Crown

Diner” (the “Corporate Defendant”), with its principal place of business at 248-27 Jericho

Turnpike, Bellerose, New York 11426.

        12.     The Corporate Defendant is an employer of Plaintiff and the Collective and Class

Members.

        13.     Upon information and belief, Defendant Athanasios Fatsis (“Fatsis”) is an owner

and operator of the Corporate Defendant.

        14.     Upon information and belief, Defendant Andre Gounaris (“Gounaris”) is an owner

                                                   3
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 4 of 27 PageID #: 4




and operator of the Corporate Defendant.

       15.     Defendants Fatsis and Gounaris, are hereinafter referred to collectively as the

“Individual Defendants” and, together with the Corporate Defendant, the “Defendants.”

       16.     The Individual Defendants maintained operational control over the Corporate

Defendant and jointly managed Triple Crown Diner by determining the wages and compensation

of employees, paying employees, establishing the schedule of employees, maintaining employee

records, and through possessing the authority to hire and fire employees, including Plaintiff.

       17.     The Individual Defendants jointly employed Plaintiff, and all similarly situated

employees, by acting in the interest of each other with respect to the employees, paying the

employees by the same methods, and sharing control over the employees.

       18.     The Individual Defendants participated in the day-to-day operations of the

Corporate Defendants and acted intentionally in their direction and control of Plaintiff and the

Defendants’ other similarly situated employees, and are each “employers” pursuant to the FLSA,

29 U.S.C. § 203(d), 29 C.F.R. § 791.2, as well as the NYLL § 2 and the regulations thereunder,

and are jointly and severally liable with the Corporate Defendants.

       19.     At all relevant times, Defendants have been and continue to be employers engaged

in interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       20.     At all relevant times, Defendants employed, and/or continue to jointly employ,

Plaintiff and each of the Collective Action members within the meaning of the FLSA.

       21.     At all relevant times, Plaintiff, the opt-in plaintiffs and the Class Members were

employed by Defendants within the meaning of the NYLL, §§ 2 and 651.

                                                 4
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 5 of 27 PageID #: 5




       22.     Upon information and belief, at all relevant times, the Corporate Defendants have

had gross revenues in excess of $500,000.00.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       23.     Pursuant to 29 U.S.C. §§ 206, 207 & 216(b), Plaintiff brings his First and Second

Causes of Action as a collective action under the FLSA on behalf of himself and the following

collective:

               All persons employed by Defendants at any time since October 9,
               2017, and through the entry of judgment in this case (the “Collective
               Action Period”) who worked as non-management employees at
               Triple Crown Diner located at 248-27 Jericho Turnpike, Bellerose,
               New York 11426 (the “Collective Action Members”).

       24.     A collective action is appropriate in this circumstance because Plaintiff and the

Collective Action Members are similarly situated, in that they were all subjected to Defendants’

illegal policies of failing to pay minimum wage for all hours worked and failing to pay overtime

premiums for work performed in excess of forty (40) hours each week. As a result of these

policies, Plaintiff and the Collective Action Members did not receive the legally-required

minimum wages for all hours worked and overtime premium payments for all hours worked in

excess of forty (40) hours per week.

       25.     Plaintiff and the Collective Action Members have substantially similar job duties

and are paid pursuant to a similar, if not the same, payment structure.

                   FED. R. CIV. P. 23 CLASS ACTION ALLEGATIONS

       26.     Pursuant to the NYLL, Plaintiff brings his Fourth through Eighth Causes of Action

under Rule 23 of the Federal Rules of Civil Procedure on behalf of himself and the following class:

               All persons employed by Defendants at any time since October 9,
               2014 and through the entry of judgment in this case (the “Class
                                                 5
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 6 of 27 PageID #: 6




              Period”) who worked as non-management employees at Triple
              Crown Diner located at 248-27 Jericho Turnpike, Bellerose, New
              York 11426 (the “Class Members”).

       27.    The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendants. For purposes of notice and other

purposes related to this action, their names and addresses are readily available from Defendants.

Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       28.    The Class Members are so numerous that joinder of all members is impracticable.

       29.    Upon information and belief, there are in excess of forty (40) Class Members.

       30.    The questions of law and fact common to the Class predominate over any questions

solely affecting the individual members of the Class. These common questions include, but are not

limited to:

              a. whether Defendants employed Plaintiff and the Class Members within the

                  meaning of the NYLL;

              b. whether Defendants failed to keep true and accurate time records for all hours

                  worked by Plaintiff and the Class Members;

              c. whether Defendants failed and/or refused to pay Plaintiff and the Class

                  Members minimum wage for all hours worked;

              d. whether Defendants failed and/or refused to pay Plaintiff and the Class

                  Members overtime premiums for hours worked in excess of forty (40) hours

                  per workweek;

              e. whether Defendant failed and/or refused to pay Plaintiff and the Class Members

                  spread of hours premiums for days when they worked in excess of ten hours

                                               6
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 7 of 27 PageID #: 7




                   and/or worked a split shift;

               f. whether Defendants required Plaintiff and the Class Members to wear a

                   uniform;

               g. whether Defendants required Plaintiff and the Class Members to purchase their

                   uniforms and failed to reimburse Plaintiff and the Class Members for the

                   purchase of their uniforms;

               h. whether Defendants failed to reimburse Plaintiff and the Class Members for

                   maintenance of their uniforms;

               i. whether Defendants failed to provide Plaintiff and the Class Members with a

                   proper statement of wages with every wage payment as required by the NYLL;

               j. whether Defendants failed to provide proper wage notice to Plaintiff and Class

                   Members at the beginning of their employment and/or on February 1 of each

                   year as required by the NYLL;

               k. whether Defendants’ failure to properly pay Plaintiff and the Class Members

                   lacked a good faith basis; and

               l. whether Defendants are liable for all damages claimed hereunder, including but

                   not limited to compensatory damages, liquidated damages, interest, costs and

                   disbursements and attorneys’ fees.

       31.     Plaintiff’s claims are typical of the Class Members’ claims. Plaintiff, like all Class

Members, is a restaurant employee of Defendants who worked for Defendants pursuant to their

corporate policies. Plaintiff, like all Class Members, was, inter alia, paid less than the statutory

minimum wage for all hours worked, was not paid overtime premium pay for hours worked over

                                                  7
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 8 of 27 PageID #: 8




forty (40) hours in a given workweek, was not reimbursed for the purchase or maintenance

expenses for the uniform he was required to wear; and did not receive proper wage statements and

wage notices. If Defendants are liable to Plaintiff for the claims enumerated in this Complaint,

they are also liable to all Class Members.

        32.     Plaintiff and his Counsel will fairly and adequately represent the Class. There are

no conflicts between Plaintiff and the Class Members, and Plaintiff brings this lawsuit out of a

desire to help all Class Members, not merely out of a desire to recover his own damages.

        33.     Plaintiff’s counsel are experienced class action litigators who are well-prepared to

represent the interests of the Class Members.

        34.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        35.     Defendants are sophisticated parties with substantial resources. The individual

plaintiffs lack the financial resources to vigorously prosecute a lawsuit against corporate

defendants. The individual members of the class have no interest or capacity to bring separate

actions; Plaintiff is unaware of any other pending litigation concerning this controversy; it is

desirable to concentrate the litigation in one case; and there are no likely difficulties that will arise

in managing the class action.

                                     STATEMENT OF FACTS

Defendants’ Restaurant

        36.     Throughout the relevant time period, Defendants have owned, operated and

managed Triple Crown Diner, located at 248-27 Jericho Turnpike, Bellerose, New York 11426.

        37.     Prior to in or around May 2018, Triple Crown Diner was open seven (7) days per

                                                   8
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 9 of 27 PageID #: 9




week, twenty-four (24) hours per day. Starting in or around May 2018 through approximately

March 2020, upon information and belief, Triple Crown Diner was open daily from 6:00 am until

1:00 am.

       38.     Defendants closed Triple Crown Diner from approximately mid-March 2020 until

July 2020, when it re-opened.

       39.     Upon information and belief, and according to Defendants’ website at

http://triplecrowndinertogo.com/, Triple Crown Diner is currently open for take-out and outdoor

dining from 10:00 am to 8:00 pm Sunday through Wednesday, 10:00 am to 9:00 pm Thursday,

10:00 am to 10:00 pm Friday and 9:00 am to 10:00 pm Saturday.

       40.     Upon information and belief, Defendants employ between approximately twenty

and twenty-five (20-25) employees at a time.

       41.     According to the New York Department of State, Division of Corporations, FG

Diner, Inc. is an active New York corporation, initially registered on July 20, 1999.

       42.     According to the New York State Liquor Authority, during the relevant time period,

Defendant Gounaris owned the liquor license of FG Diner, Inc. and is therefore “responsible for

the activities of employees and patrons in all parts of the licensed premises” and is “required to

maintain adequate books and records of all the transactions involving [his] licensed business. This

includes records recording [his] employees….” (See State Liquor Authority, Retail Licensees

Handbook).

       43.     Throughout the relevant time period, Defendant Fatsis was a constant and daily

presence at Triple Crown Diner, where he hired and fired the employees, gave orders to the

employees, established schedules for the employees at the diner, resolved conflicts among

                                                 9
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 10 of 27 PageID #: 10




 employees, took care of customers and vendors at the diner, in general supervised the work of the

 employees, managed the operations of the diner and took an active role in ensuring that the

 business was run in accordance with Defendants’ policies and procedures.

        44.     Throughout the relevant time period, Defendant Gounaris was a constant and daily

 presence at Triple Crown Diner, where he paid the employees, hired and fired employees, gave

 orders to the employees, established schedules for the employees at the diner, resolved conflicts

 among employees, took care of customers and vendors at the diner, and in general supervised

 employees, managed the operations of the diner and took an active role in ensuring that the

 business was run in accordance with Defendants’ policies and procedures.

        45.     Upon information and belief, at all relevant times, the Individual Defendants have

 had power over payroll and personnel decisions at Triple Crown Diner, including the power to hire

 and fire employees, set their wages, retain time and/or wage records, and otherwise control the

 terms and conditions of their employment.

 Plaintiff’s Work for Defendants

        46.     Plaintiff Jose Aguilar-Platon was employed by Defendants as a busser at Triple

 Crown Diner from in or around May 2016 through the present (the “Aguilar Employment Period”).

        47.     From the beginning of the Aguilar Employment Period through in or around

 December 2018, Plaintiff typically worked six (6) days per week, with most Wednesdays off.

 During this time period, Plaintiff was required to work from approximately 7:00 am to

 approximately 5:00 pm and sometimes later, for a total of approximately sixty (60) hours per week.

 From in or around December 2018 through in or around March 2020, Plaintiff typically worked

 five (5) days per week with most Tuesdays and Wednesdays off. During this period, Plaintiff was

                                                10
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 11 of 27 PageID #: 11




 required to work from approximately 7:00 am to approximately 4:00 pm, for a total of

 approximately forty-five (45) hours per week. From in or around July 2020 through the end of

 September 2020, Plaintiff typically worked five (5) days per week with the following schedule:

 Wednesdays 3:00 pm to 9:00 pm, Thursdays 4:00 pm to 10:00 pm, Fridays 4:00 pm to 11:00 pm,

 Saturdays 4:00 pm to 8:00 pm, and Sundays 10:00 am to 5:00 pm, for a total of approximately

 thirty (30) hours per week. On or about September 30, 2020, Plaintiff’s schedule was changed to

 two (2) days per week, with the following schedule: Saturdays from approximately 9:00 am to

 approximately 5:00 pm, and Sundays from approximately 8:00 am to approximately 2:00 pm.

        48.     Upon information and belief, throughout the Aguilar Employment Period,

 Defendants have deducted thirty (30) minutes per shift from Plaintiff Aguilar’s total hours worked

 each week, despite the fact that Plaintiff is often unable to take a thirty (30) minute break,

 particularly on weekends.

        49.     At the beginning of the Aguilar Employment Period, Plaintiff believes that one of

 the managers, “Sammy,” took notes of when employees arrived and left for their shifts.

        50.     Approximately two (2) or three (3) months after Plaintiff started working for

 Defendants, Defendants installed a time clock that employees punched to track their hours worked.

        51.     In or around August 2019, Defendants installed a fingerprint scanner for employees

 to track their hours worked. At this time, Defendants requested Plaintiff to apply for and submit to

 Defendants an ITIN for time tracking and wage payment purposes, which he did.

        52.     From the beginning of the Aguilar Employment Period through in or around August

 2019, Plaintiff was paid a flat weekly rate that did not vary with the number of hours that he

 worked. During this time, he also received a portion of servers’ tips, typically between twenty-five

                                                 11
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 12 of 27 PageID #: 12




 and thirty dollars ($25-$30) per shift. For approximately the first two (2) months of the Aguilar-

 Platon Employment Period, Plaintiff was paid one hundred and fifty dollars ($150.00) per week.

 After approximately two (2) months he spoke to Defendant Fatsis to request a raise, and his wages

 were increased to one hundred and eighty dollars ($180.00) per week. Between 2017 and August

 2019, Plaintiff was paid two hundred dollars ($200.00) per week.

        53.     From the beginning of the Aguilar Employment Period through in or around August

 2019, Plaintiff received his wages in cash, which were contained in an envelope.

        54.     Beginning in or around August 2019, Plaintiff began to receive paystubs showing

 that he was paid an hourly rate, although at no time was he informed about the change in his

 payment rate. According to his paystubs, from August 2019 through March 2020, Plaintiff was

 paid ten dollars ($10.00) per hour, seventeen dollars and fifty cents ($17.50) for overtime hours,

 plus an amount designated “tips.” From July 2020 through the present, Plaintiff has received

 fifteen dollars ($15.00) per hour.

        55.     Since in or around August 2019, Plaintiff received his wages by paycheck. The

 paycheck was given to him in an envelope with a paystub, but he was not allowed to keep the

 paystub and was required to return it before taking home his pay.

        56.     Since in or around August 2019, Plaintiff has not received any tips from servers.

        57.     Given the number of hours that Plaintiff worked each week and the amount of his

 fixed weekly rate, Plaintiff regularly received less than the applicable minimum wage for all hours

 that he worked each week, particularly before August 2019.

        58.     In addition, throughout the Aguilar Employment Period, Plaintiff was not paid

 overtime premiums of one and one-half (1.5) times his regular hourly rate for hours over forty (40)

                                                 12
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 13 of 27 PageID #: 13




 each workweek, particularly before August 2019.

         59.     In addition, throughout the Aguilar Employment Period, Defendants have deducted

 thirty (30) minutes per shift from Plaintiff’s pay, which also reduced his effective hourly rate below

 the minimum wage and overtime rates to which he is entitled.

         60.     Despite the fact that Plaintiff sometimes worked shifts in excess of ten (10) hours,

 particularly between 2016 and 2018, Plaintiff was not paid spread-of-hours premiums for such

 days.

         61.     At no time prior to August 2019 did Plaintiff receive a pay stub or any other wage

 statement that provided information about hours worked or the wage rate(s) paid during the work

 week. The paystubs that Plaintiff began receiving in August 2019 show a lower number of hours

 than Plaintiff actually worked due to Defendants’ policy of deducting thirty (30) minutes per day

 for breaks regardless of whether Plaintiff was actually able to take an uninterrupted thirty (30)

 minute break.

         62.     At no time did Plaintiff receive a wage notice that provided information about his

 regular and overtime hourly rates, any deductions taken by Defendants in calculating his wage

 rate, or any other information required by NYLL § 195(1)(a).

         63.     At no time did Plaintiff receive any notification, let alone written notification in his

 native language, Spanish, that Defendants were taking the tip credit in calculating his rate of pay

 or that Defendants were deducting meal charges from Plaintiff’s wages.

         64.     Plaintiff did not learn that Defendants were deducting meals from his pay until a

 co-worker told Plaintiff that Plaintiff should eat a more substantial meal during his shifts, since

 Defendants deducted a meal charge for every shift Plaintiff worked.

                                                   13
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 14 of 27 PageID #: 14




 Defendants’ Retaliation Against Plaintiff

         65.     On or about August 31, 2020, Plaintiff, through his counsel, sent a letter and draft

 complaint to Defendants detailing the wage and hour violations Plaintiff was subjected to

 throughout his employment with Defendants and demanding payment of back wages for his work

 at Triple Crown Diner (the “Demand Letter”).

         66.     On or about September 9, 2020, counsel for Defendants responded to Plaintiff’s

 letter requesting that Plaintiff file the complaint in Court.

         67.     Over the next several weeks, Plaintiff’s counsel attempted to engage in discussions

 with Defendants’ counsel regarding the Plaintiff’s allegations but Defendants’ counsel was

 unwilling to discuss Plaintiff’s claims without Plaintiff first filing the complaint in Court.

         68.     On or about September 30, 2020, when Plaintiff reported to work at Triple Crown

 Diner, Defendant Gounaris informed Plaintiff that his schedule was being reduced from the five

 (5) days per week he had been working since July 2020, to two (2) days per week.

         69.     Upon information and belief, Plaintiff is the only employee of Defendants to have

 his work schedule reduced since the diner reopened in July 2020.

         70.     When Plaintiff questioned Defendant Gounaris regarding why his hours were being

 reduced and no other employees’ hours were reduced, Defendant Gounaris responded that when

 Defendant Fatsis returned from his vacation, he would explain the reason to Plaintiff.

         71.     Upon information and belief, Defendants reduced Plaintiff’s work hours in

 retaliation for Plaintiff asserting his rights under the FLSA and NYLL by sending Defendants the

 Demand Letter.



                                                   14
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 15 of 27 PageID #: 15




 Defendants’ Unlawful Corporate Policies

        72.     Plaintiff and the Collective Action and Class Members were all paid pursuant to

 the same corporate policies of Defendants, including failing to pay minimum wages, overtime

 premiums, and spread-of-hours premiums; failing to provide wage notices, tip credit notifications

 for tipped employees, and wage statements; and failing to reimburse uniform purchase and

 maintenance expenses.

        73.     Plaintiff has spoken with and is aware of other employees of Defendants who were

 similarly paid extremely low rates below minimum wage for all hours worked, did not receive

 overtime premiums when they worked in excess of forty (40) hours per week or spread-of-hours

 premiums when they worked in excess of ten (10) hours in a day, and who had thirty (30) minutes

 per shift automatically deducted from their wages. Defendants’ failure to pay minimum wages,

 overtime premiums and spread-of-hours premiums are corporate policies of Defendants that apply

 to all non-management employees throughout the Class Period.

        74.     Plaintiff has spoken with and is aware of other employees of Defendants who did

 not receive wage notices, tip notifications as to tipped employees, or wage statements or paystubs.

 Defendants’ failure to provide wage notices, tip notifications as to tipped employees, and wage

 statements are corporate policies of Defendants that apply to all non-management employees

 throughout the Class Period.

        75.     Defendants’ policies of paying certain employees on a “salary” basis rather than an

 hourly basis after January 1, 2011, violates 12 N.Y.C.R.R. § 146-2.5.

        76.     Throughout the Class Period and, upon information and belief, continuing until

 today, Defendants have likewise employed other individuals like Plaintiff in positions that require

                                                 15
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 16 of 27 PageID #: 16




 little skill and no capital investment.

         77.     Upon information and belief, throughout the Class Period and continuing until

 today, Defendants failed to maintain accurate and sufficient time and payroll records or provide

 such records to employees.

                                 FIRST CAUSE OF ACTION
               FAIR LABOR STANDARDS ACT – UNPAID MINIMUM WAGE
               (Brought on Behalf of Plaintiff and the Collective Action Members)

         78.     Plaintiff, on behalf of himself and the Collective Action Members, repeats and

 realleges each and every allegation of the preceding paragraphs hereof with the same force and

 effect as though fully set forth herein.

         79.     By failing to pay minimum wage for all hours worked, Defendants have violated

 and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 206 and

 215(a)(2).

         80.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

 within the meaning of 29 U.S.C. § 255(a).

         81.     Defendants’ failure to pay minimum wages for all hours worked caused Plaintiff

 and the Collective Action Members to suffer loss of wages and interest thereon. Therefore,

 Plaintiff and the Collective Action Members are entitled to recover from Defendants their full

 unpaid minimum wages, damages for unreasonably delayed payment of wages, liquidated

 damages, reasonable attorneys’ fees, and costs and disbursements of the action pursuant to 29

 U.S.C. § 216(b).




                                               16
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 17 of 27 PageID #: 17




                              SECOND CAUSE OF ACTION
                 FAIR LABOR STANDARDS ACT – UNPAID OVERTIME
              (Brought on Behalf of Plaintiff and the Collective Action Members)

        82.     Plaintiff, on behalf of himself and the Collective Action Members, repeats and

 realleges each and every allegation of the preceding paragraphs hereof with the same force and

 effect as though fully set forth herein.

        83.     By failing to pay overtime at a rate not less than one and one-half (1.5) times the

 regular rate of pay for work performed in excess of 40 hours per week, Defendants have violated

 and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(1) and

 215(a)(2).

        84.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

 within the meaning of 29 U.S.C. § 255(a).

        85.     Defendants’ failure to pay overtime caused Plaintiff and the Collective Action

 Members to suffer loss of wages and interest thereon. Plaintiff and the Collective Action Members

 are entitled to recover from Defendants their unpaid overtime premium compensation, damages

 for unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and

 costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).

                               THIRD CAUSE OF ACTION
                      FAIR LABOR STANDARDS ACT – RETALIATION
                              (Brought on Behalf of Plaintiff)

        86.     Plaintiff repeats and realleges each and every allegation of the preceding paragraphs

 hereof with the same force and effect as though fully set forth herein.




                                                 17
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 18 of 27 PageID #: 18




           87.   Plaintiff attempted to enforce his rights pursuant to the Fair Labor Standards Act

 by sending to Defendants through counsel a letter and draft complaint alleging unpaid minimum

 wage and overtime premiums for his work for Defendants.

           88.   Plaintiff’s actions were protected activity under the FLSA.

           89.   Defendants retaliated against Plaintiff after they received the demand letter by

 reducing substantially his work hours. Such actions are sufficient to dissuade any reasonable

 employee from enforcing her or his rights under the FLSA.

           90.   By engaging in the retaliatory acts alleged herein, Defendants retaliated against

 Plaintiff, discriminated against him, and penalized him in violation of the FLSA, 29 U.S.C. §

 215(a)(3).

           91.   Plaintiff has suffered damages, including but not limited to loss of wages, punitive

 damages and interest.

           92.   Plaintiff is entitled to monetary relief, including but not limited to compensatory

 and other damages, reasonable attorneys’ fees and costs, punitive damages, and other appropriate

 relief.

                               FOURTH CAUSE OF ACTION
                   NEW YORK LABOR LAW – UNPAID MINIMUM WAGE
                    (Brought on Behalf of Plaintiff and the Class Members)

           93.   Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

 and every allegation of the preceding paragraphs hereof with the same force and effect as though

 fully set forth herein.




                                                  18
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 19 of 27 PageID #: 19




         94.     Defendants willfully violated Plaintiff’s and Class Members’ rights by failing to

 pay minimum wage for all hours worked, in violation of the NYLL and regulations promulgated

 thereunder.

         95.     Defendants’ failure to pay minimum wage for all hours worked caused Plaintiff and

 the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members

 are entitled to recover from Defendants their unpaid minimum wages, damages for unreasonably

 delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs and

 disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                                 FIFTH CAUSE OF ACTION
                      NEW YORK LABOR LAW – UNPAID OVERTIME
                     (Brought on Behalf of Plaintiff and the Class Members)

         96.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

 and every allegation of the preceding paragraphs hereof with the same force and effect as though

 fully set forth herein.

         97.     Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

 to pay overtime compensation at a rate of not less than one and one-half (1.5) times the regular

 rate of pay for hours worked in excess of 40 each week, in violation of the NYLL and regulations

 promulgated thereunder.

         98.     Defendants’ failure to pay overtime premium compensation caused Plaintiff and

 the Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members

 are entitled to recover from Defendants their unpaid overtime compensation, damages for

 unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees, and costs

 and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                                                 19
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 20 of 27 PageID #: 20




                           SIXTH CAUSE OF ACTION
         NEW YORK LABOR LAW – UNPAID SPREAD-OF-HOURS PREMIUMS
               (Brought on Behalf of Plaintiff and the Class Members)

         99.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

 and every allegation of the preceding paragraphs hereof with the same force and effect as though

 fully set forth herein.

         100.    Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

 to pay compensation in an amount equal to one hour’s pay at the relevant minimum wage in all

 instances where the Class Members worked either a split shift or more than ten (10) hours per day,

 in violation of the NYLL §§ 650, et seq., and the regulations promulgated thereunder including

 N.Y. Comp. Code R. & Regs. tit. 12, §§ 137-1.7 (2010), 146-1.6 (2012).

         101.    Defendants’ failure to pay spread-of-hours compensation caused Plaintiff and the

 Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class Members are

 entitled to recover from Defendants their unpaid spread-of-hours compensation, damages for

 unreasonably delayed payment of wages, liquidated damages, reasonable attorneys’ fees and costs

 and disbursements of the action pursuant to NYLL §§ 663(1) et seq.

                          SEVENTH CAUSE OF ACTION
          NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE NOTICES
                (Brought on Behalf of Plaintiff and the Class Members)

         102.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

 and every allegation of the preceding paragraphs hereof with the same force and effect as though

 fully set forth herein.

         103.    Defendants have willfully failed to supply Plaintiff and the Class Members notice

 as required by Article 6, § 195, in English or in the language identified by Plaintiff and the Class

                                                 20
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 21 of 27 PageID #: 21




 Members as their primary language, containing Plaintiff’s and Class Members’ rate or rates of pay

 and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

 hourly rate or rates of pay and overtime rate or rates of pay, if applicable; the regular pay day

 designated by the employer in accordance with the NYLL, Article 6, § 191; the name of the

 employer; or any “doing business as” names used by the employer’ the physical address of the

 employer’s main office or principal place of business, and a mailing address if different; the

 telephone number of the employer; plus such other information as the commissioner deems

 material and necessary.

         104.    Due to Defendant’s violations of the NYLL, Plaintiff and the Class Members are

 entitled to recover from Defendant fifty dollars ($50.00) per employee for each day that the

 violations occurred or continue to occur, up to a maximum of five thousand dollars ($5,000.00)

 per employee, as provided for by NYLL, Article 6, §§ 190, et seq., liquidated damages as provided

 for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest, and

 injunctive and declaratory relief.

                         EIGHTH CAUSE OF ACTION
      NEW YORK LABOR LAW – FAILURE TO PROVIDE WAGE STATEMENTS
              (Brought on Behalf of Plaintiff and the Class Members)

         105.    Plaintiff, on behalf of himself and the Class Members, repeats and realleges each

 and every allegation of the preceding paragraphs hereof with the same force and effect as though

 fully set forth herein.

         106.    Defendants have willfully failed to supply Plaintiff and Class Members with an

 accurate statement of wages as required by NYLL, Article 6, § 195, containing the dates of work

 covered by that payment of wages; name of employee; name of employer; address and phone

                                                 21
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 22 of 27 PageID #: 22




 number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

 week, salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime

 rate or rates of pay if applicable; the number of hours worked, including overtime hours worked if

 applicable; deductions; and net wages.

        107.    Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

 entitled to recover from Defendants two hundred and fifty dollars ($250.00) per employee for each

 day that the violations occurred or continue to occur, up to a maximum of five thousand dollars

 ($5,000.00) per employee, as provided for by NYLL, Article 6, §§ 190 et seq., liquidated damages

 as provided for by the NYLL, reasonable attorneys’ fees, costs, pre-judgment and post-judgment

 interest, and injunctive and declaratory relief.

                               NINTH CAUSE OF ACTION
                         NEW YORK LABOR LAW – RETALIATION
                              (Brought on Behalf of Plaintiff)

        108.    Plaintiff repeats and realleges each and every allegation of the preceding paragraphs

 hereof with the same force and effect as though fully set forth herein.

        109.    Plaintiff attempted to enforce his rights pursuant to the New York Labor Law by

 sending to Defendants through counsel a letter and draft complaint alleging, inter alia, unpaid

 minimum wage and overtime premiums for his work for Defendants.

        110.    Plaintiff’s actions were protected activity under NYLL § 215.

        111.    Defendants retaliated against Plaintiff after they received the demand letter by

 reducing substantially his work hours. Such actions are sufficient to dissuade any reasonable

 employee from enforcing her or his rights under the NYLL.



                                                    22
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 23 of 27 PageID #: 23




           112.   Notice of this claim has been served upon the New York State Attorney General,

 pursuant to NYLL § 215(2).

           113.   Plaintiff has suffered damages, including but not limited to loss of wages, punitive

 damages and interest.

           114.   Plaintiff is entitled to monetary relief, including but not limited to compensatory

 and other damages, reasonable attorneys’ fees and costs, punitive damages, and other appropriate

 relief.

                                        PRAYER FOR RELIEF

           Wherefore, Plaintiff, on behalf of himself and all other similarly situated Collective Action

 Members and Class Members, respectfully requests that this Court grant the following relief:

           a.     Designation of this action as a collective action on behalf of the Collective Action

                  Members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b)

                  to all similarly situated members of an FLSA Opt-In Class, apprising them of the

                  pendency of this action, permitting them to assert timely FLSA claims in this action

                  by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b) and appointing

                  Plaintiff and his counsel to represent the Collective Action Members;

           b.     Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(a), (b)(2)

                  and (b)(3) on behalf of the Class Members and appointing Plaintiff and his counsel

                  to represent the Class;

           c.     An order tolling the statute of limitations;

           d.     A declaratory judgment that the practices complained of herein are unlawful under

                  the FLSA and the NYLL;

                                                    23
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 24 of 27 PageID #: 24




       e.    An injunction against Defendants and its officers, agents, successors, employees,

             representatives and any and all persons acting in concert with Defendants, as

             provided by law, from engaging in each of the unlawful practices, policies and

             patterns set forth herein;

       f.    An award of compensatory damages as a result of Defendants’ failure to pay

             minimum wage and overtime compensation pursuant to the FLSA and the NYLL

             and supporting regulations;

       g.    An award of liquidated and/or punitive damages as a result of the Defendants’

             willful failure to pay minimum wages and overtime compensation pursuant to the

             FLSA and the NYLL and supporting regulations;

       h.    An award of actual and liquidated damages for the non-payment of spread-of-hours

             pay for each split shift and/or shift worked in New York in excess of ten hours;

       i.    Fifty dollars ($50.00) per Plaintiff and each of the Class Members for each day that

             the violations of NYLL, Article 6 § 195(1) occurred or continue to occur, up to a

             maximum of five thousand dollars ($5,000.00) per Plaintiff and each of the Class

             Members as provided for by NYLL, Article 6 § 198(1)-b;

       j.    Two hundred and fifty dollars ($250.00) per Plaintiff and each of the Class

             Members for each day that the violations of NYLL, Article 6 § 195(3) occurred or

             continue to occur, up to a maximum of five thousand dollars ($5,000.00) per

             Plaintiff and each of the Class Members as provided for by NYLL, Article 6 §

             198(1)-d;



                                              24
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 25 of 27 PageID #: 25
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 26 of 27 PageID #: 26
Case 1:20-cv-04860-AMD-SJB Document 1 Filed 10/09/20 Page 27 of 27 PageID #: 27
